Luke, J.
1. The fact that a grand jury has made a return of “no bill” or failed to find a bill of indictment against a person does not prevent the resubmission and finding of another bill for the same offense by the same or another grand jury. See 22 Cyc. 207 (6). Accordingly, in the instant case, the court did not err in overruling, the special plea in bar and the motion to quash, which set up that the same grand jury that returned this bill of indictment against the defendant had previously, at the same term and upon the same facts and the testimony of the same witnesses, made a return of “ no bill ” upon the same charge against him.
2. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Conviction of stabbing; from Jefferson'superior court—Judge Hardeman. January 10, 1920.
J. R. Phillips, A. R. Wright, for plaintiff in error.
Walter F. Grey, solicitor-general, contra.